internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-102367-03 date date x a d1 d2 state dear we received your letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code this letter responds to your request x was incorporated under state law on d1 and began doing business on d2 x’s sole shareholder a intended for x to be an s_corporation effective d2 x retained an accountant and an attorney to assist x in filing an election to be treated as an s_corporation however form_2553 election by a small_business_corporation was never filed sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides that an election may be made by a small_business_corporation for any taxable_year at anytime during the preceding_taxable_year or at any time during the taxable_year on or before the 15th day of the third month of the taxable_year sec_1362 provides that an election made after the 15th day of the third month of the taxable_year is treated as having been made for the following taxable_year plr-102367-03 sec_1362 provides that if an election under sec_1362 is made for any taxable_year determined without regard to sec_1362 after the date prescribed by this subsection for making such election for such taxable_year or no such election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to make such election the secretary may treat such an election as timely made for such taxable_year and sec_1362 shall not apply based on the facts submitted and representations made we conclude that x has established reasonable_cause for failing to make an s election and that x is eligible for relief under sec_1362 accordingly if x makes an election to be an s_corporation by filing with the appropriate service_center a completed form_2553 election by a small_business_corporation containing an effective date of d2 within days of the date of this letter then such election shall be treated as timely made for x’s taxable_year beginning d2 a copy of this letter should be attached to the form_2553 filed with the service_center except as specifically set forth herein we express or imply no opinion concerning the federal tax consequences of the transaction described above under other provisions of the code specifically we express or imply no opinion concerning whether x is an s_corporation for federal tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely yours christine ellison chief branch office of the associate chief_counsel passthroughs and special industries enclosures a copy of this letter a copy for sec_6110 purposes
